UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                       Before
                       BURTON, CELTNIEKS, and SCHASBERGER
                              Appellate Military Judges

                          UNITED STATES, Appellee
                                       v.
              Chief Warrant Officer Three MICHAEL D. TROGDON
                         United States Army, Appellant

                                       ARMY 20160344

                              Headquarters, Fort Drum
                          S. Charles Neill, Military Judge
              Lieutenant Colonel John J. Merriam, Staff Judge Advocate

For Appellant: Lieutenant Colonel Tiffany Chapman, JA; Major Brendan Cronin,
JA; Major Daniel E. Goldman, JA (on brief).

For Appellee: Lieutenant Colonel Eric K. Stafford, JA; Major Cormac M. Smith,
JA; Major Ian M. Guy, JA (on brief).


                                      26 February 2018

                   ----------------------------------------------------------------
                   SUMMARY DISPOSITION ON RECONSIDERATION
                   ----------------------------------------------------------------

Per Curiam:

       A military judge sitting as a general court-martial convicted appellant,
pursuant to his pleas, of three specifications of sexual abuse of a child in violation
of Article 120b, Uniform Code of Military Justice, 10 U.S.C. § 920b (2012 &
Supp. I 2014). The military judge sentenced appellant to a dismissal and
confinement for fifty-six months. The convening authority approved the sentence as
adjudged.

       This case is before us for review pursuant to Article 66, UCMJ. Appellant
originally raised two assignments of error. After considering all matters raised by
appellant, we concluded his claims did not warrant relief. Accordingly, we affirmed
the findings of guilty and sentence in this case. United States v. Trogdon, ARMY
20160344 (Army Ct. Crim. App. 8 Jan. 2018) (unpublished).

       On 7 February 2018, appellant filed a motion for reconsideration.
Specifically, appellant alleged reconsideration was warranted because “the Court’s
decision overlooked a material legal and factual matter.” In the motion, appellant
TROGDON—ARMY 20160344

correctly notes that our summary affirmance could stand for two different
propositions: that there was no unreasonable multiplication of charges or that the
issue was waived at trial. We granted appellant’s request for reconsideration to
clarify our finding that appellant waived the issue of unreasonable multiplication of
charges, and we again affirm the findings of guilty and the sentence in this case.

                                   BACKGROUND

       The government charged appellant with three specifications of committing a
lewd act on a child. Appellant was arraigned on 2 May 2016; at that time he
deferred pleas and all motions except one motion requesting the appointment of an
expert witness. On 6 May 2016, appellant entered into a pretrial agreement (PTA)
with the convening authority. The PTA does not contain any language regarding the
waiver of motions. As part of the PTA, appellant agreed to plead guilty to all three
specifications of The Charge and to enter into a stipulation of fact. Also on 6 May
2016, appellant and the government entered into a stipulation of fact. Paragraph 27
of the signed stipulation of fact states: “[a]lthough the accused is pleading guilty to
all three Specifications of The Charge, the parties stipulate that for purposes of
sentencing, Specification 1 and Specification 3 of The Charge should be merged.”

       On the day before trial, appellant submitted a motion for appropriate relief
due to an unreasonable multiplication of charges. In the motion, appellant sought to
have the court merge Specifications 1 and 3 of The Charge for sentencing. In the
motion, appellant noted the distinction between an unreasonable multiplication for
findings and an unreasonable multiplication for sentencing. After a discussion of
the applicable law, the defense asked for the two specifications to be merged for
sentencing in a paragraph with entirely bold and underlined text. In the analysis that
followed, appellant applied the five factors outlined in the United States v. Quiroz,
55 M.J. 334, 338 (C.A.A.F. 2001). * When discussing the first Quiroz factor in
Paragraph 9 of the motion, appellant stated: “Whether the accused objects at trial:
The Accused, through counsel, is objecting to an unreasonable multiplication of
charges for findings and sentencing.” However, all the rest of the analysis and
argument applied the test for an unreasonable multiplication of charges to
sentencing.



*
 The five Quiroz factors are: “(1) Did the accused object at trial that there was an
unreasonable multiplication of charges and/or specifications?; (2) Is each charge and
specification aimed at distinctly separate criminal acts?; (3) Does the number of
charges and specifications misrepresent or exaggerate the appellant's criminality?;
(4) Does the number of charges and specifications [unreasonably] increase the
appellant’s punitive exposure?; and (5) Is there any evidence of prosecutorial
overreaching or abuse in the drafting of the charges?” 55 M.J. at 338 (internal
quotation marks and citation omitted).


                                           2
TROGDON—ARMY 20160344

        At the commencement of the trial, the military judge recapped a discussion
that took place in a previous Rule for Courts-Martial 802 session. The military
judge stated: “[W]e discussed the maximum punishment in this case. The parties
agreed that should the accused plead guilty, pursuant to the stipulation of fact,
Specifications 1 and 3 of The Charge should be merged for sentencing purposes.”
The military judge asked counsel if they had any additions or corrections, and both
trial counsel and defense counsel had no corrections or additions.

       Before entering pleas, defense counsel indicated he had one motion for
appropriate relief for unreasonable multiplication of charges. Specifically, he
stated: “We do not believe it’s ripe at this time, but we ask to address that issue after
the providence inquiry.” Appellant then pleaded guilty to The Charge and its
specifications.

       After the providence inquiry but before findings, the military judge addressed
the defenses motion.

             MJ: Based on our discussion at the R.C.M. 802
             conference and what the trial counsel just said regarding
             the maximum punishment, it seems that both sides agree
             that the Court, for sentencing purposes, should merge
             Specifications 1 and 3 of The Charge; is that correct?

             DC: Yes, Your Honor.

             MJ: Are you requesting any other kind of remedy or just
             that remedy?

             DC: Just that remedy, Your Honor.

The military judge then granted the defense motion and merged the specifications for
sentencing purposes.

                              LAW AND DISCUSSION

      Appellant argues that his guilty plea did not waive the issue of unreasonable
multiplication of charges. We disagree.

       “An unconditional guilty plea generally waives all pretrial and trial defects
that are not jurisdictional nor a deprivation of due process of law.” United States v.
Jones, 69 M.J. 294, 299 (C.A.A.F. 2011) (citing United States v. Schweitzer, 68 M.J.
133, 136 (C.A.A.F. 2009)). Unless offenses are “facially duplicative,” a guilty plea
waives any claim that the offenses are unreasonably multiplied. United States v.
Craig, 68 M.J. 399, 400 (C.A.A.F. 2010) (citing United States v. Campbell, 68 M.J.
217, 220 (C.A.A.F. 2009). Moreover, when an appellant intentionally waives a



                                           3
TROGDON—ARMY 20160344

known right, it is extinguished and may not be raised on appeal. United States v.
Olano, 507 U.S. 725, 733-34 (1993).

        Appellant argues that unreasonable multiplication of charges is not waived by
an unconditional guilty plea and the appropriate standard is forfeiture. Even if we
agreed with appellant’s assertion in cases where the record is silent, the argument
fails in this case. Our superior court has explained: “forfeiture is the failure to make
the timely assertion of a right, [and] waiver is the intentional relinquishment or
abandonment of a known right.” United States v. Gladue, 67 M.J. 311, 313
(C.A.A.F. 2009) (internal quotation marks and citation omitted).

       It is clear by the language in appellant’s motion that he was aware of the issue
of unreasonable multiplication of charges. His motion distinguished between
findings and sentencing, and he specifically asked for relief only for sentencing.
During trial the issue was discussed on the record two separate times. On both
occasions the defense clearly sought relief based on sentencing concerns alone.
When asked if he was requesting a remedy other than merger of two specifications
for sentencing, defense counsel said: “Just that remedy, Your Honor.” This is a
clear relinquishment of a known right, the very definition of waiver.

       Notwithstanding appellant’s waiver, we have the authority to notice the issue
and ignore the waiver. See UCMJ art. 66(c). To determine whether noticing the
error is appropriate, we must first review the entire record. See United States v.
Chin, 75 M.J. 220, 222 (C.A.A.F. 2016). After reviewing the record, we leave
appellant’s waiver intact and, therefore, do not reach the substantive issue of
whether the specifications are unreasonably multiplied as a matter of law.

                                   CONCLUSION

      The decision of this court in this case, dated 8 January 2018, is reaffirmed and
remains in effect.

                                           FOR THE
                                           FOR THE COURT:
                                                   COURT:




                                           MALCOLM
                                           MALCOLM H.   H. SQUIRES,
                                                           SQUIRES, JR.
                                                                     JR.
                                           Clerk of Court
                                           Clerk of Court




                                           4